                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CALVIN BROWN,

                       Plaintiff,

               v.                                            Case No. 20-cv-0206-bhl

KEVIN CARR, et al.,

                       Defendants.


                                             ORDER


       Plaintiff Calvin Brown, who is representing himself, filed his third motion/request to
amend or correct the complaint. Dkt. No. 27. In a prior order, the Court advised Brown to move
this case forward with the defendants and claims identified in the screening order, and explained
that any further motions to amend the complaint would be summarily denied. Dkt. No. 26 at 2. In
response, Brown explains that he is not “seeking to add new allegations or new defendants” but
only to “clarify what he has alleged.” Dkt. No. 27. The Court will deny the motion as unnecessary
because a complaint must only give the defendants notice of the claims against them. The Court
has already concluded that the complaint satisfies this standard; thus, Brown need not “clarify” his
allegations. The Court warns Brown that filing repetitive and unnecessary motions wastes judicial
resources and may lead to sanctions, including dismissal of the case.

       IT IS THEREFORE ORDERED that the plaintiff’s motion to amend/correct the
complaint (Dkt. No. 27) is DENIED. The plaintiff is WARNED that filing unnecessary and
repetitive motions may lead to sanctions, including dismissal of the case.

       Dated at Milwaukee, Wisconsin this 1st day of March, 2021.

                                                     s/ Brett H. Ludwig
                                                     Brett H. Ludwig
                                                     United States District Judge




          Case 2:20-cv-00206-BHL Filed 03/01/21 Page 1 of 1 Document 28
